BOND, J.
The evidence adduced on the trial preponderates in favor of the following facts: That J. Brock and his sister-in-law, Mrs. M. E. Swinney, were engaged in the business of lending money on chattel mortgages at usurious rates of interest; that the note in suit was given by plaintiff, payable to M. E. Swinney or bearer upon a payment at the time of its execution of thirty dollars under the guise of compensation for services, but in fact as illegal interest; that ex-actions of a similar nature were made upon plaintiff for the next two years which aggregated a sum equal to the face of the note and legal interest thereon; that all these payments were *416made to said Brock or his agents; that after the death of the said Brock (1896) the note in question, being among Tods papers, was taken possession of by defendant; that she paid nothing as a consideration therefor, nor is there any evidence whatever that she furnished the loan for which the note was given. On the other hand, the proof is, that this was done by Mrs. M. E. Swinney; that upon the dissolution of the co-partnership between J. Brock and Mrs. M. E. Swinney, the said note was allotted, in the division of the assets, to J. Brock.
The statements of plaintiff that he made payments sufficient to extinguish this note, to J. Brock, are corroborated by the independent testimony of other witnesses, and also by the testimony of another witness that, in his lifetime, J. Brock admitted that plaintiff was entitled to a súrrender of the papers executed by him in connection with this loan. Under this state of the evidence, it is wholly immaterial as to the competency of plaintiff to testify to the transactions between himself and J. Brock, the latter being dead. For, the established rule in the decision of appeals in equity cases is, that the appellate courts need not reverse for the admission of incompetent testimony, if, excluding that from its view, there still remains a preponderance of competent testimony to support the decree of the lower court. Hall v. Hall, 77 Mo. App. l. c. 606.
The record shows plaintiff in this case was wholly illiterate, being unable to read or write, and that he was informed when he made partial payments, that papers then signed by him were receipts for such payments, when in truth such papers turned out to be further notes or obligations to pay; that this system of imposture and deceit characterized the conduct of Brock and his agents in all their dealings with the plaintiff. We are entirely satisfied with the conclusion reached on the trial by the learned chancellor. His decree ordering the cancellation of the deed of trust by marginal satisfaction of the *417record or a reconveyance of the property by a deed of release, is in exact accord with the rule affirmed by Division One of the Supreme Court, in an opinion written by the learned judge whose mandate accompanies the retransfer of this case. First National Bank of Carthage v. Mutual Ben. Life Ins. Co. of Newark, 145 Mo. l. c. 131-142. In the case cited, the amount involved was within the pecuniary limit of the jurisdiction of this court, notwithstanding which fact, jurisdiction of the appeal was held to be in the Supreme Court; neither is the case cited alluded to in the opinion retransferring the present cause to this court. Moreover, in the case óf Strine v. Williams, 60 S. W. Rep. 1060, Division One of the Supreme Court entertained jurisdiction of an appeal from a decree of the circuit court perpetually enjoining the foreclosure of a deed of trust on the ground of payment, which had been taken to the Kansas City Court of Appeals, and by it transferred to the Supreme Court as involving the title to real estate. In the able opinion delivered in that case, the learned judge whose opinion caused the retransfer of the one at bar to this court, is marked as fully concurring. It may also be noted that the latter opinion was delivered since the one whereby this cause was returned to this court.
For the foregoing reasons, we affirm the judgment of the lower court, decreeing a divestiture of title to the land conveyed by plaintiff.
All concur.